By the Court.
These actions of tort, one for personal injury and the other for property damage, arise out of a collision between motor vehicles at an intersection of two streets. It would serve no useful purpose to narrate the evidence. The principles of law governing the rights of parties in such circumstances are well settled and need not be repeated. Ordinarily in a collision of this nature the due care of the plaintiff and the negligence of the defendant are questions for the jury. Hamel v. Sweatt, 256 Mass. 581. McMillin v. Cantrall, 257 Mass. 103. Bogert v. Corcoran, 260 Mass. 206, 209. Payson v. Checker Taxi Co. 262 Mass. 22. There is nothing in the law of the road as established by G. L. c. 89, § 8; c. 90, § 1, which calls for a different result in the case at bar. Fournier v. Zinn, 257 Mass. 575. Cunningham v. New England Transportation Co. 267 Mass. 238. Stickel v. Cassasa, 268 Mass. 59. The judge rightly refused to direct a verdict in favor of the defendant.

Exceptions overruled.